Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All previous claims of record were cancelled and new claims 44-61 were submitted on 9/17/2021.
All rejections of record are moot in view of all canceled claims.

It is noted that new claim 61 is withdrawn as directed to a nonelected invention (i.e., nonelected Group II), as already made without traverse in the reply filed on 3/01/19.  

New Rejections Necessitated by Amendment
Claim Objections
Claim 52 is objected to because of the following informalities:  There is a typo in line one of claim 52: “comprising s:” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception  without significantly more. The claims recite compositions containing natural products. This judicial exception is not integrated into a 
Based upon an analysis with respect to the claim as a whole, claims 44-60 do not recite something significantly different than a judicial exception.
The rationale for this determination is explained below:

The unpatentability of laws of nature/natural phenomenon was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (March 20, 2012), and Association for Molecular Pathology v. Myriad Genetics, Inc. 106 USPQ2d 1972 (2013).


Consistent with the October 2019 update to the Subject Matter Eligibility Guidelines, the Examiner’s analysis is as follows:
a) the claimed invention is a composition of matter (Step 1),
b) psilocybin, psilocin, as well as Hericium erinaceus and niacin, are products of nature, which are not structurally nor chemically nor functionally different from the naturally-occurring counterparts (Step 2A, Prong One).  Likewise, the vitamin niacin is 
c) no claim integrates the invention into a practical application both individually and as taken as a whole (Step 2A, Prong Two), because functionally and structurally each component still reasonably retains its equivalent structure and function as found in nature at the amounts recited in the instant claims, and in which nothing within the claimed compositions reasonably functionally nor structurally change the characteristics of the components individually or as a whole.
For example, psilocybin is still a hallucinogenic at specific doses, and niacin at high levels still cause “flushing, tingling…”.  Likewise, other naturally occurring plant or fungi extracts, or chemicals contained within (e.g., as it relates to Lion’s Mane), still reasonably possess their own equivalent functional and structural characteristics as when analyzed alone or when analyzed as a whole in the recited compositions.
d) Accordingly, the claim compositions as a whole fail to recite significantly more or that is markedly different than that which occurs in nature individually (Step 2B).  As far as the additional components recited in claims 46-48, 51-53, 55-57 and 57-60, the analysis becomes that formulations or tablets, etc. are routinely and conventional practiced within the art, and that the tablet disintegrants which include sucrose, gelatin or starch (see pages 9-10 of the instant specification) is also a naturally-occurring pharmaceutically acceptable excipient; thereby, making claims equivalent to merely “apply it”.  See MPEP 2106.05(f).  
Lastly, addition of “pharmaceutically acceptable excipients” to any pharmaceutical composition is routine and conventionally practiced within the art (Step 2B); especially when the natural products like sucrose, gelatin and starch functionally a “suspension agent” and a “tablet and capsule diluent” and “tablet disintegrant”, and therefore, reasonably changes nothing, because these are all naturally occurring products.
In summary, all of the products of the instant claims are products of nature, which do not reasonably possess markedly different function and utility than the functions of the individual components found in nature.  For example page 7 of the specification describe “constituents isolated from or contained within mushroom fruitbodies or mycelia…” [emphasis added], and “[c]ompounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes (sic) baeocystin, norbaeocystin, N, N-dimethyl-tryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxy-tryptonphan, psilocybin and psilocin”, and in which routine and conventional techniques are well known in the art for making such naturally-occurring psilocybin and/or psilocin-containing compositions, as well as those containing niacin in pharmaceutically acceptable excipients.  Accordingly, the current claims simply rely on the recognition of naturally-occurring compounds and vitamin (niacin) components being isolatable from psilocybin mushrooms, etc., as are all naturally-occurring compounds contained within the other mushrooms, and in which all of which possess their own equivalent functional and structural properties because they are all products of nature.
In Mayo Collaborative Services it was held that:
"Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. [emphasis added].


"[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself," 
further, "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately [emphasis added]."

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Response to Amendment
The declaration under 37 CFR 1.132 filed 9/17/2021 is insufficient to overcome the 101 natural product rejection because: The Stamets declaration is arguing that the combination of the naturally occurring products produce a synergistic effect by producing more than twice the theoretical additive effect of each component on the activity of TrkA and that this creates a markedly different product from what is found in nature as illustrated in their figures 3 and 4. This is not fond persuasive because the  prior art has already recognized that certain mushrooms have synergistic properties when combined with different elements. Patel et al., 2012 (instant PTO-892) clearly teaches that mushroom work in a synergistic fashion for treating drug-resistant cancers nd column). Patel also teaches that Lions mane, aka Hericium erinaceus, one of the main components of the claimed compound is one of these mushrooms (see page 7, 2nd column). Therefore, the synergistic effect that the applicant is claiming to be markedly different is not found to be so since this is a natural effect of this variety of mushrooms. Therefore, this is not an unexpected result due to the combination of elements. There is no unexpected result or markedly different since the prior art already taught that the that these mushrooms have this synergistic effect when combined with other elements and had similar effects and one would expect that combining the Hericium erinaceus mushroom with other elements, including psilocybin or psilocin would produce a better product, as shown in Patel. Please see MPEP 7106.0 (a), I, which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).“ The evidence provided by applicant of unexpected results or a markedly different product falls into the additive sweetness combination example and does not show a greater than expected outcome and therefore, is not markedly different.

Hericium erinaceus and niacin and not just psilocin and niacin, psilocybin and niacin or Hericium erinaceus and niacin. Niacin is a secondary ingredient that is not part of independent claims 44 or 54.  Therefore, this is not on point and therefore, moot.

Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. The reasons why the applicant’s arguments are not persuasive are discussed above in the reasons why the declarations were no sufficient to show that the composition made up of naturally occurring products are not markedly different from the claimed natural products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 44-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-21, 27-36 and 41-42 of copending Application No. 16/285,457. Although the claims at issue are not identical, they are not patentably distinct from each other because '457 claims a composition comprising psilocybin, psilocin and Hericium erinaceus at the same dosages as in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 44-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-14 of copending Application No. 16/992,631. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘631 claims a composition comprising psilocybin, psilocin and Hericium erinaceus as in the instant claims. The ‘631 does not specifically claim the dosages of the instant claims but can be obtained through routine optimization. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claims(s). The MPEP states, at §804, that [t]he specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[this portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.”  The portion of the specification of the reference application which support the co-pending claims as encompassing all of the features of the instant claims. As such, the instant claims are drawn to obvious variants of the invention of claims 1-5 and 8-14 of the ‘631 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649